Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 5-8, 12-17, 19-20, 22-29 and 31-36 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claims 1-3, 5-8, 12-17, 19-20, 22-29 and 31-36 is the inclusion of the limitation in the claims, which is not found in the prior art references, of a conversion module coupled with the biometric interface and configured to identify a patient-specific health object identifier (HOI) comprising a patient identifier portion as a prefix portion and an object identifier portion as a suffix portion, where the patient identifier portion is specific to the patient and the object identifier portion is specific to a medical record of the patient to contain the medical sensor data, the patient identifier portion being at least in part derived from the biometric data, the object identifier portion being at least in part derived from the medical sensor data, wherein the patient-specific HOI forms a single address defined by the prefix and suffix portions and that is resolvable to a unique network location via a domain name server; and a HOI resolution engine coupled with the conversion module and configured to, upon receipt of the patient-specific HOI from the computing device, resolve the patient-specific HOI to an object location over a network at the unique network location based on the single address defined by the prefix and suffix portions; wherein the computing device writes the medical sensor data to the object location in real-time when the medical sensor data is acquired to auto-assemble the medical record of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626